DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 16/592923, attorney docket 251310-5460. Application is assigned an effective filing date of 10/04/2019 based on application filing date, and applicant is Macronix International Co.  Claims 1-10 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues in his response dated 8/15/2022 that the art of record Cai does not teach or make obvious a stacked device with an isolation feature that 1) extends through 3 layers of insulation, 2) directly contacts the insulation and 3) has a top surface that is above a top surface of the memory layers.  Therefor the previous rejection is withdrawn and a new rejection based on Shukla is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. All the limitations of claim 3 appear in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102a1, a2 as being anticipated by Shukla et al. (U.S. 9,875,929).

As for claim 1,
Shukla teaches in figure 11A a memory device, comprising: 
a substrate (9) having an upper surface; 
a stacked structure (46/74L) disposed on the upper surface of the substrate, wherein the stacked structure comprises a plurality of insulating layers (74L, 7 are shown) and a plurality of conductive layers (46, 6 are shown) alternatively stacked on the upper surface; 
a plurality of channel structures (601/602) penetrating through portions of the stacked structure and electrically connected to the substrate; 
a plurality of memory layers (54 is a charge storage layer shown as part of the dielectric 50 in figure 5h) surrounding corresponding ones of the channel structures; and 
a plurality of shallow isolation structures (79”) extending from a top surface of the stacked structure toward the substrate,
wherein each of the shallow isolation structures penetrates through three or more than three of the insulating layers (penetrates all layers) disposed in an upper portion of the stacked structure, each of the shallow isolation structures comprises a substance having a dielectric constant of less than 3.9. (air, 79’, has a DC less than 3.9) 
 and directly contacting the corresponding ones of the insulating layers penetrated by itself formed with the insulating layers, 
wherein a top surface of the shallow isolation structures is above a top surface of the memory layers (shown extending through the cap layer 73).

As for claim 2
Shukla teaches the memory device according to claim 1, and teaches that the substance is fluorine- doped silicon dioxide, carbon-doped oxide, porous silicon dioxide, spin-on organic polymeric dielectric, spin-on silicon based polymeric dielectric or an air gap.  (air gap 79’).

As for claim 3,
Shukla teaches the memory device according to claim 1, and teaches that each of the shallow isolation structures penetrates through three or more than three of the conductive layers disposed in an upper portion of the stacked structure (shown in figure 11A through 7 layer each of insulation and conductor).  

As for claim 4.,
Shukla teaches the memory device according to claim 3, wherein each of the shallow isolation structures separates the three or more conductive layers disposed in an upper portion of the stacked structure into two electrically independent string selection lines (separates top and bottom gates, identified in para. 36 as select gate electrodes).  
.  
As for claim 5,
Shukla teaches the memory device according to claim 1, further comprising a plurality of conductive connecting structures, wherein the conductive connecting structures penetrate through the stacked structure and electrically connected to the substrate (76 may be a conductive via connecting to the source in figure 11C formed by removing a portion of 74, [para 85]).  

As for claim 6,
Shukla teaches the memory device according to claim 5 and teaches  that  the conductive connecting structures and the shallow isolation structures respectively extend along a first direction (trenches run parallel across the page shown in figure 7B), and are disposed along a second direction on the substrate (vias are disposed in the trench at intervals going into the page), the first direction and the second direction are parallel to the upper surface of the substrate, and the first direction and the second direction are crossed, wherein a width of each of the shallow isolation structures in the second direction is smaller than a width of each of the conductive connecting structures in the second direction (the vias are embedded in the isolation  material 79, so are inherently narrower ), and a depth of each of the shallow isolation structures is less than a depth of each of the conductive connecting structures in a normal direction of the upper surface of the substrate (shown in figure 11c).  

As for claim 7,
Shukla teaches the memory device according to claim 5, wherein the conductive connecting structures divide the memory device into a plurality of blocks, and the shallow isolation structures divide each of the blocks into a plurality of sub-blocks.  (shown in 11B).

As for claim 10,
Shukla teaches the memory device according to claim 1, and Shukla teaches that the shallow isolation structures directly contact the corresponding ones of the conductive layers. (figure 11a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of Cai et al. (U.S. 10,777,575)

As for claim 8,
Shukla teaches the memory device according to claim 5, but does not teach that two or more shallow isolation structures are between adjacent two of the conductive connecting structures 
However, Cui teaches two or more shallow isolation structures are between adjacent two of the conductive connecting structures (shown in figure 18c).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the additional conductive layers of Cui to the device of Shula because it allows a greater number of backside drain contacts to the substrate. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
As for claim 9,
Shukla teaches the memory device according to claim 1, 
And teaches in figure 18b that the shallow isolation structures extend along a first direction  (trenches run parallel across the page shown in figure 7B,) and are disposed along a second direction on the substrate (vias are disposed in the trench at intervals going into the page), the first direction and the second direction are parallel to the upper surface of the substrate, and a non-straight angle is between the second direction and the first direction (they are perpendicular, which is not a straight line), 
Shukla does not teach that a width of each of the shallow isolation structures in the second direction is equal to or less than a width of each of the channel structures in the second direction.
However, Cui teaches that a width of each of the shallow isolation structures in the second direction is equal to or less than a width of each of the channel structures in the second direction.  (shown most clearly in figure 17b). 
It would have been obvious to one skilled in the art at the effective filing date of this application to adjust the widths of the isolation and channel layers, which are result effective variable because a wider channel increases turn on voltage and wider isolation improves the crosstalk between devices.  Both are adjusted to the minimum needed for the application to improve device density so it would be obvious to adjust the width to achieve an optimum range through routine experimentation. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893